                                UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NORTH CAROLINA
                                        WESTERN DIVISION
                                Criminal No. 7:16-CR-116-11 D
                                   Civil No. 7:20-CV-168-D


       JABARR RYEHEINE RUDOLPH,                    )
                                                   )
                            Petitioner,            )
                                                   )
             V.                                    )                   ORDER
                                                   )
       UNITED STATES OF AMERICA,                   )
                                                   )
                            Respondent.            )




              Having examined petitioner's motion pursuant to Rule 4(b) of the Rules Governing

       § 2255 Proceedings, the United States Attorney is DIRECTED to file an Answer pursuant

       to Rule 5, Rules Governing § 2255 Proceedings, or to make such other response as
·y,,

       appropriate to the above-captioned § 2255 Motion to Vacate, Set Aside or Correct

       Sentence, within forty (40) d~ys of the filing of this order.



              SO ORDERED. This       _:L_ day of April,   2021.




                                               JAES C. DEVER Ill·
                                               UNITED STATES DISTRICT JUDGE




                  Case 7:16-cr-00116-D Document 1567 Filed 04/12/21 Page 1 of 1
